- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH June, 2010 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856  Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): TAM files 2009 Form 20-F Annual Report São Paulo, June 30, 2010  (NYSE: TAM, Bovespa: TAMM4) In accordance with our reporting obligations, we filed our annual report on Form 20-F (the "2009 Annual Report") with the U.S. Securities and Exchange Commission (the "SEC") today. Our 2009 Annual Report may be accessed on our website (www.tam.com.br/ir) or on the SECs website (www.sec.gov). In addition, our shareholders may receive a hard copy of our complete audited financial statements free of charge by requesting a copy from our Investor Relations Department. Our Investor Relations Department may be contacted by telephone at +55 11 5582 9715 or by email at invest@tam.com.br. About TAM ( www.tam.com.br ) We are a member of the Star Alliance, have been leaders in the Brazilian domestic market since 2003 and as of May 2010, we held a 40.9% domestic market share and a 87.9% international market share. We operate regular flights to 43 destinations throughout Brazil and we serve 87 different Brazilian cities through our regional alliances. Operations abroad include flights to 18 destinations in the United States, Europe and South America, including the following cities: New York, Miami and Orlando (USA), Paris (France), London (England), Milan (Italy), Frankfurt (Germany), Madrid (Spain), Buenos Aires (Argentina), La Paz, Cochabamba and Santa Cruz de la Sierra (Bolivia), Santiago (Chile), Asuncion and Ciudad del Este (Paraguay), Montevideo (Uruguay), Caracas (Venezuela) and Lima (Peru). We have code-share agreements that allow us to offer seats on flights with several international airlines, enabling our passengers to travel to 78 additional destinations in the U.S., Europe and South America. Further, the Star Alliance offers flights to 1,167 airports in 181 countries. We were the first Brazilian airline company to launch a loyalty program. Currently, our program, the TAM Loyalty Program, has over 6.9 million subscribers and has awarded more than 10.6 million airline tickets. Investor Relations: Phone: (55) (11) 5582-9715 Fax: (55) (11) 5582-8149 invest@tam.com.br www.tam.com.br/ir Press Agency Contact: Media Relations www.tam.com.br www.taminforma.com.br MVL Comunicação Phone: (55) (11) 3594-0336 / 0302 / 0303 / 0304 / 0306 equipetam@mvl.com.br SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:June 30, 2010 TAM S.A. By: /
